Citation Nr: 0317640	
Decision Date: 07/25/03    Archive Date: 07/31/03	

DOCKET NO.  00-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
May 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to a total rating based on individual 
unemployability (TDIU).

In a statement dated in August 2002, the veteran indicated 
that he was "waiving entitlement to individual 
unemployability in regard to pending claim."  The Board in a 
letter dated in April 2003 sought to determine whether the 
veteran was expressing a desire to withdraw the claim on 
appeal.  Unfortunately, the veteran's response in May 2003 
did not clarify his intent in this regard.  Consequently, the 
Board has assumed that it is his intention to continue his 
appeal as to the issue of a TDIU.

In his statement dated in August 2002, the veteran has raised 
the issue of entitlement to service connection for chronic 
obstructive pulmonary disease.  This issue has not been 
developed for appellate review and is referred to the RO for 
action deemed appropriate.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).

2.  Service connection has been granted for enucleation of 
the left eye, rated 40 percent disabling, and chronic 
conjunctivitis, rated 10 percent disabling.  The combined 
rating is 50 percent.

3.  The veteran has a high school education and two years of 
college; he has work experience as a shipping clerk for a 
printing company and also work experience in the construction 
industry.

4.  The veteran is not precluded from securing or following 
substantially gainful employment consistent with his 
education and occupational experiences as a result of his 
service-connected disabilities.


CONCLUSION OF LAW

The veteran's service-connected enucleation of the left eye 
and chronic conjunctivitis do not meet the schedular 
requirements for a total disability rating based on 
individual unemployability; nor is the veteran unemployable 
as a result of his service-connected disabilities.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16(a)(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appeal rating decision, a statement of the case, and a 
supplemental statement of the case as well as correspondence 
in June 2002, which provide notice of the law and governing 
regulations, the evidence needed to support a claim of 
entitlement to a TDIU, and the reasons for the determination 
made regarding the veteran's claim.  By way of the 
aforementioned documents, the veteran and his representative 
were specifically notified of the cumulative evidence already 
provided the VA, or obtained on the veteran's behalf.  
Furthermore, by the June 2002 correspondence, the veteran was 
specifically informed of what information and evidence was 
needed from him to substantiate his claim, apprised of the 
evidence VA would attempt to obtain on his behalf, and 
notified that he was still responsible for providing the 
evidence in support of his claim.  In addition, the record 
discloses that the VA has also met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Most notably copies of available records of treatment 
provided to the veteran by private sources have been obtained 
and associated with the claims file.  Further, the veteran 
was afforded VA examination of his eyes in connection with 
his current claim.  There is no identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  
Therefore, under the circumstances, VA has satisfied both the 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

The veteran separated from service in 1961 under honorable 
conditions.  While in service he sustained a traumatic injury 
to the left eye as a result of walking into a revolving 
airplane propeller, while engaged in flight deck duties on a 
naval ship.  As a result of this injury the veteran's left 
eye was enucleated and he was provided an ocular prosthesis.

Post service VA clinical records show a history of chronic 
conjunctivitis of the left eye socket.

Service connection for enucleation of the left eye, rated 
40 percent disabling since May 1961 and service connection 
for chronic catarrhal conjunctivitis, rated 10 percent 
disabling since May 1961, was established by an RO rating 
action following a VA examination on the veteran in July 
1961.  Neither the pertinent rating decision or the 
examination report however is contained within the veteran's 
claims file.

A report of an examination afforded the veteran, apparently 
in 1994, by the State of Connecticut, Department of 
Education, Division of Vocational Rehabilitation records as 
clinical history that the veteran suffers from hypertension, 
enucleation of the left eye with prosthesis, right eye 
glaucoma and cervical fusion secondary to trauma.  The 
examiner noted in relationship to currently significant 
physical limitations observed on examination that the veteran 
has considerable respiratory distress secondary to chronic 
obstructive pulmonary disease with recurrent acute 
exacerbations.  He further noted that the veteran was "unable 
to work" and that the veteran's main restriction is due to 
pulmonary disease.

When examined by VA in January 1995 for visual acuity, the 
veteran was noted to have 20/25 vision in the right eye and a 
left eye prosthesis.

On VA examination in September 1999 in connection with his 
current claim, it was noted that the veteran has a past 
medical history of hypertension and emphysema.  It is also 
noted that he had a past ocular history of left eye 
enucleation in 1960 secondary to trauma, history of glaucoma 
suspected in the right eye, which was treated for two years 
and is currently off all medications in the right eye.  On 
this examination, the veteran complained of chronic floaters 
for the last 20 to 30 years.  On physical examination, the 
veteran's visual acuity in his right eye was 20/20 minus 1.  
On slit lamp examination, the veteran was noted to have 
1-2 plus blepharitis in both eyes.  Examination of his left 
eye revealed the enucleation site to have a cystic formation.  
Enucleation of the left eye secondary to trauma and cataract 
in the right eye not visually significant at this time were 
the pertinent diagnostic assessments.

Private treatment records received from the State of 
Connecticut, Department of Veterans Affairs show evaluation 
and treatment rendered to the veteran between 1996 and 1998 
and includes a report of a routine eye examination provided 
to the veteran in November 1997.  This examination notes the 
veteran has questionable glaucoma in the right eye and a 
prosthetic left eye.  It also notes that the veteran was 
being treated with eyedrops identified as Propine with no 
side effects.

Clinical records received from the Opticare Eye Health and 
Vision Center includes an April 2000 evaluation for 
complaints of left eye discomfort.  The veteran's prosthesis 
was removed on this occasion and the socket was found to be 
well healed with no extraction superior sulcus deformity.  
The veteran's condition was assessed as stable with no signs 
of inflammation or infection.

In a statement dated in April 2000, the veteran reported that 
he was providing VA reports of recent eye examinations.  He 
added that he was also receiving medication and treatment for 
his condition as well as treatment for emphysema and 
bronchial asthma, which he noted, is a chronic and longtime 
condition.  He further stated "[T]his is what has rendered me 
unable to work."

In an April 2000 statement, W. Scott Peterson, M.D., stated 
that he had examined the veteran on two separate occasions in 
April 2000 and that best visual acuity at distance in the 
right eye is 20/25 and that the veteran wears a prosthesis in 
the left eye.  He further stated that the veteran had asked 
him to calculate a disability rating for him based on his 
ocular status.  Dr. Peterson said using the Guides to the 
Evaluation of Permanent Impairment, 4th edition, copyright 
1993 by the American Medical Association; the veteran had a 
whole person disability rating of 33 percent.

At a personal hearing on appeal at the RO in October 2000, 
the veteran stated that he has worked from the time of his 
left eye injury and that this injury was not a detriment to 
his employment.  He said that he worked for a printing 
company until he was approximately 50 years old and that this 
company went out of business.  He said following that he went 
to work in the construction industry and then subsequently 
took jobs where he could find them including positions as a 
bartender.  When asked how his service-connected left eye 
disability affected his ability to seek and maintain 
employment, the veteran responded "in itself, not very much."  
The veteran said that his lungs would not allow him to work.  
He added "if I could find a job that this set of lungs that I 
have in my chest right now will allow me to participate in, I 
will go back to work."

Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).

Because the veteran's only service-connected disabilities, 
enucleation of the left eye rated 40 percent disabling and 
chronic conjunctivitis rated 10 percent disabling provide a 
combined rating of 50 percent, the schedular criteria for 
assignment of a total disability rating based on individual 
unemployability are not met.  38 C.F.R. § 4.16(a).  In this 
regard, the Board has carefully examined all the evidence of 
record and finds that the veteran's current disability 
ratings are properly assigned.

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for a total 
disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100 percent and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating 
does not consider.  Bettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  It is thus the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful employment by reason of service-connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15.  The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).

Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
appellant's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The question is whether the veteran is 
capable of performing the physical and mental tasks required 
of employment, not whether the veteran can find employment.  
Id.

In this case, the veteran indicates that he has a high school 
education and two years of college.  He has testified that he 
last worked full time in 1981.  Although the veteran contends 
that he is unable to work, the medical evidence in its 
entirety does not show that the veteran's service-connected 
disabilities evaluated as 50 percent disabling combined cause 
him to be unable to secure and follow a substantially gainful 
employment.  When evaluated for vocational rehabilitation by 
the State of Connecticut, the veteran's examiner attributed 
his inability to work to his respiratory condition.  The 
veteran's testimony at his October 2000 hearing essentially 
supported the medical assessment that his service-connected 
ocular disabilities were not a factor in his inability to 
seek and maintain employment.  Evidence to the contrary has 
not been submitted.

In sum, the evidence does not indicate that the veteran's 
service-connected disabilities cause any reduction in his 
ability to work and the veteran's testimony does not indicate 
otherwise.  To the extent to which he is limited by his 
service-connected disabilities, such limitations are 
contemplated in and compensated by the combined 50 percent 
disability rating currently assigned for these disorders.  
Therefore, the Board must find that entitlement to a TDIU 
must be denied.


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities is denied.



                       
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

